Title: To John Adams from James Warren, 7 October 1782
From: Warren, James
To: Adams, John



Milton Octr. 7th. 1782
My dear Sir

Your Letters of the 17th. June and 2d. of July have given me great pleasure, perhaps more because they were Unexpected. A Spirit of Jealousy founded on a long Intermission had made me suppose you had totally forgot me? and never Intended again to write a Single Line. I hope the reasons you give for so long silence are by the fine Air of the Hague, and by Exercise removed and that I shall again frequently hear from you in this way. One thing you may be Assured of that you cant write to a More sincere and determined Friend. I Like my New Allies the Dutch very well, and when my Imagination roves into futurity, and Speculates and Combines, I can suppose they may do us as much real service as some Others, and from Motives quite as disinterested, and I like the Alliance perhaps the better because it has been formed by an Independent Statesman, in spite of the false politics of his own Country, and the designing politics of others, and I trust he will be regarded even by the present Generation in spite of the rascally Venality or Envy of those who from their Exalted Stations have A greater oppy. of doing him Justice. But my Friend the divine Science of Politics is Composed of the same Materials here as in Europe. There is indeed something Exceedingly singular in your Country. None ever rose with more rapid Strides, or was more distinguished by its virtue and public spirit, and no Country ever Catched the Vices of Others and degenerated so fast. I will not prevent your Singing or laughing by Attempting A description or saying more on this Subject. I wish for Peace but what kind of one must we have had, if it had been made this Year. I wish to see you return to our Hills. I shall certainly take pleasure in roveing with you among the Partridges, Squirrels &c, and will even venture upon an Emulation with you which shall make his Hill shine the brightest, tho I believe I should fail in the Attempt. I Expect Notwithstanding all your great Engagement, and the great Game you have to Play, the Splendor of Courts and the Entertainments of Princes and Princesses that you will bring with you great Improvents in the delightful Science of Husbandry, do Ascertain what Marle is that we may know whether we have it here or not. I can tell you no News but what you will have more directly from other hands. They may tell you how our Constitution operates in practice how our Executive support their dignity, and how our Legislature preserve their Independence. I am quite a private Man a distant Spectator that sees but Little enough however to feel some disgust, detestation, and Contempt. The Papers will shew you in what manner Mr Temple is persecuted here, and his defence, this matter has formed Considerable Parties and I think Temple gains Ground fast. I need not Tell you, that your Family are well. You will undoubtedly hear from them by this Oppy.

I am Yr Friend &c &c


The Muse Mrs. W. wishes you Health, and Happiness.

I Beg your Care of the Inclosed it Contains one for my Son—I wish to go safely, and am told there is no dependence on the Common Post from Amsterdam to France.

